Examiner's Comment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 24 because of an informality was overcome by Applicant’s amendment of the claim.
The rejection of claims 1-12, 14-21, 24, 26-29, 32-34, and 37-39 under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Altier et al (2014, US 8,802,932) in view of Manns et al (2012, Appl. Environ. Microbiol. 78:2543-2552) taken with the evidence of Dodson et al (2008, GenBank Accession No. EDZ49333.1) was overcome by Applicant’s amendment of the claims.
The r provisional ejection of claim 41 under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/478,359 was overcome by Applicant’s cancellation of the claim.

Claims 1-12, 14-21, 24, and 26-40 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662